DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Response to Arguments
It is determined that Amendment in Claim 1 overcomes the 112 rejection.
In response to the argument presented in the Applicant’s Remarks, it is determined that some of them is directed to unclaimed limitations. And the argument directed to the limitation in the preamble, it is determined that the said tool recited in the claim 1 is intended use for mud-invaded and non-mud-invaded formation. Therefore, it is determined that it does not carry any patentability.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight et al. (US 7,564,948 B2; hereunder Wraight).
With respect to independent claim 1, Wraight teaches in Fig. 8 an x-ray based litho-density tool for the simultaneous and individual measurement of mud-invaded and non-mud-invaded formation as show in Figs. 15A and 15B surrounding a borehole, wherein the tool uses x-rays to illuminate the formation surrounding a borehole, and a plurality of detectors are used to directly measure both invaded and non-invaded formation bulk densities ; [This “wherein” clause is interpreted as intended use, therefore, it does not carry any patentability] via formulas in column 6, lines 40 – 50,  said tool comprising:
an internal length comprising a sonde section as shown in Fig. 8, wherein said sonde section further  comprises 
an x-ray source 802; 
at least two bulk-density measuring detectors 808, 810; 
at least one source monitoring detector 812;  
a plurality of sonde-dependent electronics Wraight is silent with this limitation. However, Wraight teaches an analysis unit 122. In addition, Wraight should have other electronics such as preamplifer or amplifer, computer and memory. In view of this, this limitation is determined to be within the ordinary skilled art.; and
a plurality of tool logic electronics 122 and power supply units Wright should have power supplies for x-ray source and detectors.
With respect to dependent claim 7, in Fig. 1 Wraight teaches wherein the tool is configured so as to permit through-wiring 120.
With respect to dependent claim 8, Wraight teaches in Fig. 9 wherein the tool further comprises a wear-pad 908,916 disposed such that the source and detector assembly are pressed against the side of the borehole to reduce borehole effects.
With respect to dependent claim 9, Wraight teaches wherein the reference detector 812 is used to monitor the output of the x-ray source.
With respect to dependent claim 10, in Fig. 12 Wraight teaches wherein the short-space is configured to distribute incoming photons into energy classifications, thereby admitting to photoelectric measurements.
Claim(s) 4 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wraight, and further in view of EP 0860715 A1 (hereunder Stoller, cited in the IDS).
The teaching of Wraight has been discussed above.
With respect to dependent claim 4, Wraight is silent with a detector used to measure borehole standoff such that other detector responses may be compensated for tool standoff.
In Fig. 7 Stoller teaches a detector 13; see column 9, lines 8 – 9 used to measure borehole standoff such that other detector responses may be compensated for tool standoff. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wraight in order to perform analysis by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
 	With respect to dependent claim 5, Wraight teaches a long space detector 810; and a x-ray source 802 located within a collimated radiation shield 806, but is silent with an ultra-long space detector. 	
	Stoller teaches an ultra-long space detector 15. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Wraight in order to perform density analysis by a known number of detectors. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, Wraight teaches in column 7, lines 51 – 52  wherein said shield further comprises tungsten.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884